 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited States Postal Service and American PostalWorkers Union, AFL-CIO (San Angelo, TexasLocal). Case 16-CA-8366(P)August 15, 1980DECISION AND ORDERBY M.MBFIRS JENKINS, PEN.I.O, ANDTRUESDAII.F.On February 19, 1980, Administrative LawJudge Burton Litvack issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order.We agree with the Administrative Law Judge'sfinding that Respondent violated Section 8(a)(1) ofthe Act by issuing warning letters to employeesO'Harrow and Woods in connection with a griev-ance meeting held on February 2, 1979. In con-cluding otherwise, our dissenting colleague arguesthat, even if the events that culminated in the im-position of discipline were part of the res gestae ofthe grievance meeting, the employees' "insubordi-nate conduct" in ignoring an order to return towork was "so extreme" as to render their conductunprotected. We find our colleague's argument un-persuasive.In the first place, it is worth noting that the dis-sent discounts almost out-of-hand the reason mostprominently advanced by Respondent for its con-duct, i.e., the employees' alleged "loud, abusiveand profane language," and instead insists that thereason Respondent acted was the employees' al-leged refusal to return to work. Apparently the dis-sent recognizes that, in the circumstances here, Re-spondent could not rely on the employees' lan-guage as a lawful ground for imposing discipline;hence, the dissent seeks to focus on the employees'alleged "insubordination." However, the facts donot support the dissent's analysis.In brief, this is not a case where employees ada-mantly refused to leave the meeting room whenasked to pursue their grievance later and to returnto work. Nor is this a case in which the employeestried to impede others who sought to leave. Here,the two employees followed the two supervisorsback to the workroom floor. At least to this pointtheir only "insubordination," if it can be called251 NLRB No. 33such, was in continuing to talk about their griev-ance as they walked along. When the employeesand the supervisors reached the timeclock, Super-visor Love turned and said, "I am giving you adirect order. I want you to go back to work now."After what was by all accounts a momentary hesi-tation, and apparently before Love had to repeatthe order, the two employees complied with it.We agree with the Administrative Law Judge'sconclusion that to permit Respondent to bifurcatethe conduct in issue, as our colleague apparently iswilling to do, "would enable an employer by itsown whim to define the nature of protected activi-ty ...." Moreover, from a practical standpoint,some latitude must be given to participants in theseincidents. Indeed, although we might wish it other-wise, it is unrealistic to believe that the principalsinvolved in a heated exchange can check theiremotions at the drop of a hat. Of course, employ-ees can lose the protection of the Act by conductthat fairly can be characterized as opprobrious orextreme. In the instant case, however, neither ap-pellation is warranted. Thus, as shown above, theemployees merely continued to dispute verbally themerits of a grievance after tempers had run high onboth sides and after they were told to return towork. As indicated previously, the interval be-tween being told to go back to work and the em-ployees' compliance with that order was very briefand was not marked by violence or abusive lan-guage on their part. And Respondent does not con-tend, nor does the record show, that the employ-ees' conduct had any adverse impact on the workof other employees, or otherwise had consequentialdisruptive effects. Accordingly, we see no reasonto strip these employees of the protection affordedthem by the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, United StatesPostal Service, San Angelo, Texas, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.MEMBER PENELLO, dissenting:Contrary to my colleagues, I would reverse theAdministrative Law Judge and find that Respond-ent did not violate Section 8(a)(1) and (3) by issu-ing warning letters to employees O'Harrow andWoods for their insubordinate conduct in ignoringdirect orders to return to work at the end of agrievance meeting. As no exceptions were filed to UNITED STATES POSTAL SERVICE253the Administrative Law Judge's recommendationthat the other allegations of the complaint be dis-missed, I would dismiss the complaint in its entire-ty.The facts in this case may be stated briefly. Em-ployees O'Harrow and Woods are president andvice president, respectively, of the Local Unionwhich represents the employees at Respondent'sfacilities in San Angelo, Texas. In late January1979, O'Harrow and Woods were warned verballyon several occasions by their supervisor, RobertNichols, about talking while working next to eachother on the distribution line. On February 2, 1979,they observed John Love, manager of mail proc-essing, talking to two other employees on the dis-tribution line. Thinking that this demonstrated thatmanagement had a double standard about employ-ees talking while working on the distribution line,they asked Supervisor Nichols to arrange a meet-ing with Love about this problem. Love, Nichols,O'Harrow, and Woods then met in a small confer-ence room where grievance meetings are usuallyheld. After a heated discussion as to whether man-agement had the right to talk to employees work-ing on the distribution line, Love stated that themeeting was over, ordered O'Harrow and Woodsto go back to work, and stated that they wouldresume the meeting later when everyone hadcalmed down. Love and Nichols then left the con-ference room, but O'Harrow and Woods followedthem out into the distribution area stating that theUnion would not tolerate this situation. As neitherO'Harrow nor Woods had shown any signs ofcomplying with Love's first order that they returnto work, Love turned to them and stated, "I amgiving you a direct order .... I want you to goback to work now." O'Harrow and Woods did notmove or respond to this second order, but rathercontinued to harangue Love and Nichols. WhenLove started to repeat the order a third time,O'Harrow and Woods finally stopped arguing andwalked away to their work stations.On February 3, 1979, Nichols gave O'Harrowand Woods warning letters, signed by Love, whichstated that they were being warned for insubordi-nation. Specifically, both letters described the con-versation at the meeting on February 2, 1979,noting that O'Harrow had "used loud, abusive andprofane language," both letters stated that Lovehad terminated the meeting and had asked the em-ployees to return to work, noting that neither em-ployee had done so but rather they had "keptmaking attempts to interrogate Mr. Nichols and[Mr. Love]," and both letters noted that Love hadto give them three direct orders to return to theirwork assignments before they would do so.I agree with my colleagues that the Adininistra-tive Law Judge was correct in finding that O'Har-row and Woods were engaged in the informal reso-lution of a potential grievance at the February 2,1979, meeting and that they were thus essentiallyinsulated from discipline for insubordinate state-ments made to management officials during thisprotected collective-bargaining activity, unlesstheir conduct was so opprobrious or extreme as towarrant the denial of such protection under theAct. I also agree with my colleagues that the con-duct of O'Harrow and Woods during the grievancemeeting in the conference room was not so oppro-brious or extreme as to deny them the protectionof the Act.' However, I disagree with the major-ity's conclusion that the conduct of O'Harrow andWoods after leaving the conference room at theend of the meeting was not so opprobrious or ex-treme that it became unprotected. Assuming, with-out deciding, that the Administrative Law Judgeproperly found that the events which occurred out-side the conference room just after the meetingended were part of the res gestae of the grievancemeeting, I would conclude that the insubordinateconduct of O'Harrow and Woods in ignoringdirect orders to return to work was, in the circum-stances of this case, so extreme as to become un-protected.In my opinion, the behavior of O'Harrow andWoods after Love terminated the grievance meet-ing went beyond verbal insubordination, since theyengaged in overt acts by defying two of Love'sorders that they return to work. Furthermore, itshould be noted that their second refusal to returnto work as ordered occurred in a production areaduring working time when other employees werelikely to be present.2Under these circumstances,their overt acts of defiance would clearly tend toundermine Respondent's right to maintain orderand respect. Thus, their failure to return to workwhen ordered to do so was not protected eventhough they continued to discuss their grievance.Therefore, I would find that Respondent did notviolate Section 8(a)(1) and (3) of the Act when itdisciplined O'Harrow and Woods for ignoring sev-eral direct orders to return to work.3i In this connection. I note that their only misconduct was O'Harroo'suse of several profane words and one obscene word, none of which wereused as epithets directed at the management officials, and this misconductoccurred in a private conference room out of the presence of other em-ployees.2 The Board has usually considered such factors relevant to its deter-mination as to whether an employee has lost the protection of the Act hiopprobrious conduct while engaged in protected concerted actiity See,e.g., Atlantic Steel Company, 245 NLRB No. 10 (1 )79).a Although the warning letters issued to O'Harrow and Woods de-scribed the events which occurred during the grievance meeting andContinued 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDMoreover, it continues to disturb me that casesof this nature are still congesting the Board'sdocket and wasting the Board's scarce resources, ata time when the Board is struggling to cope with adramatically expanding caseload and a growingbacklog of cases awaiting hearing. This case shouldnever have been litigated to a Board decision;rather it should have been deferred under Collyer4to the grievance and arbitration procedures agreedupon by the parties in their collective-bargainingagreement. The majority's decision here illustratesonce again my colleagues' lack of wisdom in nar-rowing the application of Collyer. In view of thenational labor policy favoring collective bargainingand the arbitration of disputes, the Board shouldencourage the parties to resort to their existingcontractual methods for private dispute resolutionrather than promoting litigation before the Boardof such relatively minor issues. Accordingly, Iwould dismiss the complaint in its entirety.refer to O'Harrosw's use of "loud, abusive, and profane language" at themeeting. I would find that Respondent disciplined them solely because oftheir failure to return to work when ordered to do so. I am convincedthat the references in tihe letters to the events of the meeting were merelyincluded as background identifying the particular meeting involved andgiving Respondent's position as to the legitimate reasons for Love's ac-tions in terminating the meeting and ordering the employees back towork I note that he record reveals that O'Harrow and Woods were iin-volsed in more than one grievance meeting on February 2, 1979, and thatthe warning letter issued to Woods also referred in identical wording IItO'tlarrow's language at the meeting and to the other events of the meet-ilig even though Woods himself had not used any abusive or profane lan-guage or engaged in any insubordinate conduct during the meeting4 Colver Insulated Wire, A Gulf and Western Systems Co.. 192 NLRB837 (1971). My iews on deferral have recently been restated at length inRot, Robinson. Inc.. d/b/a Royv Robinson Chevrolet, 228 NLRB 28 (1977),and Member Walther's and my dissent in General American IransporrationCorporation, 228 NLRB 808 (1977).DECISIONSTATEMENT OF THE CASEBURTON LITVACK, Administrative Law Judge: Thiscase was heard by me in San Angelo, Texas, on Septem-ber 18 and 19, 1979, pursuant to a complaint issued bythe Regional Director for Region 16 on May 25, 1979,pursuant to an original and a first amended charge filedby American Postal Workers Union, AFL-CIO (SanAngelo, Texas Local), herein called the Local, on March5, 1979, and April 30, 1979, respectively. The complaintalleges, in substance, that United States Postal Service,herein called Respondent, violated Section 8(a)(1), (3),and (5) of the National Labor Relations Act, hereincalled the Act, by dealing directly with employees inderogation of their designated representative for pur-poses of collective bargaining, Section 8(a)(1) and (3) ofthe Act by issuing warning notices to employees becausethey engaged in union or other protected concerted ac-tivities, and Section 8(a)(1) of the Act by threatening em-ployees with discipline and the issuing of written repri-mands because of their union membership, activities, anddesires. Respondent filed an answer, denying the com-mission of any unfair labor practices. All parties were af-forded full opportunity to appear, to introduce evidence,and to examine and cross-examine witnesses. Briefs werefiled by counsel for the General Counsel and by Re-spondent and each has been carefully considered.Upon the entire record in the case, and from my ob-servation of the demeanor of the witnesses, and havingcarefully considered the post-hearing briefs, I make thefollowing:FINDINGS OF FACT1. JURISDICTIONThe complaint alleges, the answer admits, and I findthat jurisdiction is asserted herein by virtue of Section1209 of the Postal Reorganization Act, 39 U.S.C. § 101,et seq., herein called the PRA.II. THE LABOR ORGANIZATIONSAlthough the status of American Postal WorkersUnion, AFL-CIO, herein called the Union, is not allegedin the complaint, the record establishes that said entityengages in collective bargaining with Respondent, hasnegotiated successive collective-bargaining agreementswith Respondent on a national basis, with the mostrecent of said agreements, effective from July 21, 1978,until July 20, 1981, and represents employees in the proc-essing of grievances. Accordingly, I find that the Unionis a labor organization within the meaning of Section2(5) of the Act. United States Postal Service, 208 NLRB948 (1974). Additionally, the complaint alleges, Respond-ent admits, and I find that the Local is a labor organiza-tion within the meaning of Section 2(5) of the Act.II111. ISSUES1. Whether Respondent, on or about February 3, 1979,violated Section 8(a)(1) and (3) of the Act by issuingwritten reprimands to employees because said employeesengaged in union or other protected concerted activities?2. Whether Respondent, on or about February 2, 1979,violated Section 8(a)(1) of the Act by threatening towrite up employees because of their union membership,activities, and desires?3. Whether Respondent, on or about February 2, 1979,violated Section 8(a)(1) of the Act by orally threateningto file insubordination charges against employees becauseof their union membership, activities, and desires?4. Whether Respondent, on or about March 28, 1979,violated Section 8(a)(1) and (5) of the Act by bargainingdirectly with its employees?IV. THE ALLEGED UNFAIR LABOR PRACTICESA. The Alleged Threats and the Warning Notices1. FactsThe record establishes that the San Angelo, Texas,Post Office consists of two separate facilities, a mainbuilding and a secondary facility called the Herring Sta-tion, and that during the period January through March UNITED STATES POSTAL SERVICE25519791 Longino Monreal was the postmaster, John Lovewas the manager of mail processing, Robert Nichols wasthe supervisor of mails, and Hubert D. Sanders was arelief supervisor.2The record further establishes that theUnion has represented postal clerks and other employeesof Respondent for approximately 10 to 12 years, that theUnion has negotiated successive collective-bargainingagreements with Respondent during the period, and thatthe Local, as the agent of the Union and pursuant to thenational agreement, has negotiated local supplements tosaid agreement with the San Angelo, Texas, postmaster.It appears that beginning in November 1978, at approxi-mately the time Monreal was appointed postmaster, andcontinuing through March 1979 relations between theLocal and the San Angelo post office managementgradually became strained and querulous. Thus, soonafter he assumed office, Monreal instituted more strin-gent rules concerning the investigation and filing of em-ployees grievances.3These changes, in turn, resulted inthe filing of several grievances by the Local and, I be-lieve, significantly contributed to the rather tense work-ing atmosphere which seems to have existed by Febru-ary.With the foregoing as background, R. P. O'Harrow, adistribution clerk and president of the Local, and JackWoods, another distribution clerk and vice president ofthe Local, testified that they were warned several timesin late January for talking to each other while working.Both O'Harrow and Woods worked a 4 a.m. until 12.30p.m. shift at the Herring Station facility and were sta-tioned alongside each other on the distribution line. Ac-cording to Woods, there was no work rule regardingtalking to other employees while working, such hadalways been done, and no employee had ever been disci-plined for talking while working. On February 2, O'Har-row and Woods commenced working at 4 a.m. and, ac-cording to Woods, by 5:30 a.m. supervisors had spokento him two times regarding talking to O'Harrow whilethey were working. At approximately 5:30, O'Harrowobserved John Love walk to the end of the distributionline and engage employees Norman McClausky andKent Edborg in conversation. Believing that a doublestandard existed regarding talking on the distributionline, O'Harrow spoke o Robert Nichols, his supervisor,and asked Nichols if he had time to discuss a grievance.Nichols said that he did, and O'Harrow replied that heneeded Woods and Love in the discussion.4All dates herein, unless otherwise specified, are in 19792 The complaint alleges, the answer admits, and I find that Monreal.Love, Nichols, and Sanders are supervisors within the meaning of Sec.2(11) of the Act.s It is undisputed that, commencing in or about November 1978, Post-master Monreal began instituting changes in the method whereby officialsof the Local were permitted to investigate and process employee griev-ances. Among the changes instituted by Monreal were requirements thatstewards state the amount of time necessary for the investigation of a po-tential grievance, that employees discloae to supervisors the nature of apotential grievance before receiving permission to see their union repre-sentative, that stewards could not type or xerox" grievances while "onthe clock," and that limitations were placed on the amount of time stew-ards were permitted to speak to potential grievants about problems. Asstated above, grievances were filed by members of the Local regardingthese changes.4 Art. XV of the current collective-bargaining agreement between Re-spondent and the Union sets forth the grievance-arbitration procedure.A few minutes later, Woods, O'Harrow, Nichols, andLove met in the small conference room in the back ofthe Herring Station.5O'Harrow testified that he beganthe meeting by asking Love if the latter were talkingbusiness with the clerks at the end of the line. Love re-plied that he was not, and O'Harrow asked if Love were"just passing the time of day?" Love replied that he was.O'Harrow then asked Love if he thought it was right forhim to waste a clerk's time by standing there passing thetime of day when Woods and O'Harrow were "coun-seled" a day or so before for doing the same thing. Lovereplied that "he didn't have to answer my questions andthat the meeting was terminated." Love then turned toNichols and said "put those fellows back to work andkeep a close eye on them and if they get out of line,write them up." At that point, acccording to O'Harrow,Woods asked if they were going to have a grievance dis-cussion or were they returning to work. When Nicholssaid nothing, Love turned to him and said, "This meet-ing is terminated. Put them back to work." On cross-ex-amination, O'Harrow admitted that grievances usuallywere discussed after 8:15 a.m. and that, during the con-versation, Love questioned the manner in which O'Har-row was talking to him.Woods contradicted O'Harrow, testifying that he, andnot O'Harrow, initiated the meeting by requesting per-mission from Nichols to have the meeting. According toWoods, O'Harrow began the meeting by asking Lovewhy they were being reprimanded for talking whileLove was "chit-chatting with the employees about thingsthat didn't pertain to the post office business." Love re-plied that he could say anything he wanted to anyoneabout anything for as long as he wanted to and that hedid not have to take that kind of talk from O'Harrow.Then, according to Woods, Love turned to Nichols andsaid, "Bob, put these two guys back to work, keep aclose eye on them, and if they get out of line, write themup." Woods further contradicted O'Harrow, denyingthat anyone said that the meeting was terminated.John Love testified that he arrived at work on Febru-ary 2 at approximately 5 a.m. and that, after checking forpersonal mail, he walked to the end of the distributionaisle and spoke to employees McClausky and Edborg forDuring the initial step in the process, the aggrieved employee discusseshis grievance with his immediate supervisor. According to the collective-bargaining agreement, a union official may or may not be present. If thegrievance is unresolved at the initial step, it must be appealed in writingto the head of the installation. Such constitutes step 2 of the grievanceprocedure.It was undisputed that, to initiate the grievance procedure, an individu-al must receive permission from the supervisor to either discuss a poten-tial grievance with a local official or to discuss an actual grievance withhis supervisor. However, the witnesses disagreed over what words initi-ate the procedure. Thus, Jack F. Woods testified that he would use theword "grievance" only if the matter involved a violation of the nationalagreement, while he would use the word "problem" if the matter in-volved anything less serious. On the other hand, John Love testified thatemployees always used the word "grievance" if they desired to meetwith either a steward or their immediate supervisor. However, Love didadmit that on occasion employees will just state that they have a prob-lem. In these cases, according to Love, the supervisor will follow byasking if the matter involves a grievance.I The conference room is a sparsely furnished room consisting of adouble desk, chairs at both ends of the desk, and a small stool by one ofthe walls. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDapproximately 2 minutes. At approximately that sametime, according to Robert Nichols, he was called overby O'Harrow and Woods who stated that they wouldlike to speak to Love. Nichols thereupon walked over toLove and, according to Love, told the latter that Woodsand O'Harrow wanted a meeting because "they thinkthat we can iron out some of the problems we have beenhaving around here if we get together and have a littlediscussion." Love assented to the meeting, and, a fewminutes later, Nichols brought O'Harrow and Woods tothe conference room where Love was waiting for them.According to both Love and Nichols, O'Harrow satdown on one of the desk chairs, leaned back in the chair,placed his legs on the desk, and clasped his hands aroundthe back of his head. Love and Nichols generally cor-roborated each other as to what was said during themeeting. Thus, they testified that O'Harrow began themeeting by asking Love, "What the hell were you talk-ing to those two employees about?" Love asked O'Har-row what he meant, and O'Harrow replied that hewanted to know if Love was talking about official busi-ness or "were you just bullshitting with the employees?"Love responded that he did not appreciate the wayO'Harrow was talking to him and asked O'Harrow notto speak in that manner. O'Harrow thereupon accusedLove of evading the issues and responded that he wouldspeak to Love with "any language I damn well please inhere." O'Harrow then asked once again whether Lovewas "just bullshitting with the employees." Love re-sponded that what he was talking about with the twoemployees was not official business and that such wasnone of O'Harrow's business either. At that point, bothWoods and O'Harrow stated that Nichols had spoken toboth of them about excessive talking and that, if manage-ment were going to talk to the employees about exces-sive talking, management had no right to talk to the em-ployees. At that point, with O'Harrow and Woods re-peating that management was unfair, Love announcedthat the meeting was over, that he wanted O'Harrowand Woods to go back to work, and that they wouldresume the meeting when everyone had calmed down.Love and Nichols then left the room. However, O'Har-row and Woods followed, repeating that the Unionwould not tolerate what was happening. The four ofthem reached the employee timeclock, and Love turnedto O'Harrow and Woods, stating, "I am giving you adirect order. I want you to go back to work and I wantyou to go back to work now." Neither O'Harrow norWoods moved; however, as Love attempted to repeatthe command, the two employees just stopped talkingand walked away. During the meeting, according to Ni-chols, O'Harrow and Woods were not yelling but ratherwere "just talking loud" and they used no curse wordsother than "bullshitting." Finally, both Love and Nicholsdenied that Love ordered Nichols to watch O'Harrowand Woods and to write them up if necessary.Robert Nichols testified that, at 8:15 that morning,Woods approached him and said that he wanted to talkto his steward. Nichols replied that Woods should go tothe conference room and that he would tell O'Harrowabout the meeting. Nichols thereupon proceeded to lookfor O'Harrow but could not find him. Meanwhile, ac-cording to O'Harrow, he was likewise searching for Ni-chols in order to obtain permission to speak to Woodsabout a grievance. While looking for Nichols, O'Harrowpassed through Love's office. According to O'Harrow,Love asked if he could help. O'Harrow replied, "I don'tsuppose so unless you know where Robert Nichols is."Love responded that he did not know where Nicholswas and asked why O'Harrow wanted him. O'Harrowreplied that he wanted to discuss a grievance, and Lovereplied, "I have already told him and Woods that ycucannot discuss the grievance." According to O'Harrow,he and Love then walked out of Love's office and werejoined by P. G. Ecomomidas, the customer service man-ager. O'Harrow testified that he asked Ecomomidas whyhe was not being given permission to discuss a grievance,and Ecomomidas replied that he did not know. At thatpoint, according to O'Harrow, Monreal, the postmaster,walked over to them and asked what the problem was.After O'Harrow told him, Monreal suggested that theygo into the office.By this time, according to O'Harrow, both Nicholsand Woods had joined them. Accordingly, Monreal,Love, Nichols, Woods, and O'Harrow entered an officewhere H. D. Sanders was already present. Monrealbegan the discussion by asking Love what was wrong.Love replied that he told O'Harrow that the latter couldnot discuss a grievance. O'Harrow asked Love why, andLove replied, "the next time you put your finger in myface and talk to me that way I am going to file insubor-dination charges against you." O'Harrow responded,asking Love why he wanted to file insubordinationcharges against him. Love replied, "You're not going totalk to me that way and poke your finger in my face andthe next time you do it, I'm going to charge you withinsubordination." To that, according to O'Harrow, hesaid, "Why don't you go ahead and charge me with in-subordination?" Love responded, "I will the next timeyou poke your finger in my face and talk in thatmanner." At that point, Monreal said that, since Nicholshad given O'Harrow and Woods permission to discussthe grievance, he (Monreal) would permit them to goahead and discuss the grievance, and the meeting endedat that point. On cross-examination, O'Harrow admittedthat he did not deny Love's accusation that he (O'Har-row) put his finger in Love's face but averred that hehad no knowledge to what Love was referring.Love testified to a different version of the facts. Thus,according to Love, at approximately 8:30 a.m. on Febru-ary 2, O'Harrow came through his office walked into theouter office, and then came back into Love's office.Love asked if he could help. O'Harrow replied, "Whothe hell made you the official helper around here."O'Harrow then turned to leave again, but Love stoodup, stating "What in the world is wrong with you." Atthat point, with Love standing no more than a foot fromO'Harrow, the latter turned around and said, whilepointing a finger at Love's face, "Get your ass back inyour office and get back there now." Accordinq toLove, he replied that O'Harrow could not speak to himlike that. O'Harrow responded by asking Love what thelatter was going to do about it. Love replied that he UNITED STATES POSTAL SERVICE257could give O'Harrow a warning letter or write him up.O'Harrow then asked if Love had any witnesses, andafter Love said that he did not, O'Harrow replied that itwas Love's word against his. Love responded that hecould still give O'Harrow a warning letter, and O'Har-row turned and left the office.Love further testified that, at approximately 8:45 a.m.,O'Harrow came back through his office carrying a briefcase. Ecomomidas was in Love's office, and Love askedO'Harrow never to stick his finger in Love's face againor talk to Love like he did previously. O'Harrow askedif Love was threatening him. At that point, Ecomomidasinterrupted, saying that such was not a threat but thatLove just did not want O'Harrow talking like that.O'Harrow responded by again pointing his finger atLove and saying, "I will talk anyway I want to." Ac-cording to Love, Monreal then entered the room andasked what was going on. O'Harrow responded bysaying that Love was obstructing the grievance proce-dure. Love replied that he did not want O'Harrow stick-ing his finger in Love's face and talking to him like hehad done. O'Harrow repeated that Love would not lethim discuss a grievance. Monreal told him to go aheadand have the discussion, and the meeting ended.6Jack Woods testified to the following conversations onthe morning of February 2. At approximately 10 a.m.,after the first class mail had been distributed, he and Ni-chols were in the conference room waiting for O'Har-row to arrive. John Love entered the room and told Ni-chols that, unless Woods told him specifically what hewanted to discuss, he would not allow Woods to speakto O'Harrow. Woods replied that, under those circum-stances, he did not want to have a meeting with O'Har-row at that time and left the conference room to returnto work. Neither Nichols nor Love denied the occur-rence of, or the substance of, this meeting. Woods nexttestified that, at approximately 12 noon, he and O'Har-row walked into Monreal's office where Love and Eco-momidas were already present. According to Woods, heand O'Harrow asked Monreal for permission to have agrievance meeting. Monreal said that they could havethe meeting because Nichols had previously given per-mission. At that point, Love turned to O'Harrow andsaid that, if he ever spoke to him that way again, he(Love) would write him up for insubordination. O'Har-row did not corroborate the occurrence of this meeting,and Woods did not recall any 8:30 or 9 a.m. meetingswith Monreal on that day.On February 3, Nichols gave O'Harrow a warningletter, dated February 2 and signed by Love. The letterstated the following reasons for the warning:6 Love's testimony was corroborated by other witnesses. Thus. HubertSanders testified that, while he was sitting in an outer office during themorning of February 2, he overheard Love say several times, "I amasking you, please, not to shake your finger in my face," and that heheard O'Harrow reply. "What are you going to do about it?" He thenheard Love respond. "I will write you up" Also. Robert Nichols, whotestified that he was not present during any of the latter conversationsbetween Love and O'Harrow. testified that while he was searching forO'Harrow at approximately 8:30 that morning, he heard Love state, "Iasked you please, Pat. don't put your finger in my face again" Finally.Monreal corroborated the version of the conversation given by .oiveafter Monreal entered the discussion with O'Harrow1. Insubordination: Specifically on 2-2-79 youand Full-time Clerk J.S. Woods ...requested, thruyour immediate Supervisor R.L. Nichols, a meetingbetween the four of us. At 05:05 this requestedmeeting was held. At that time you questioned mytalking to employees on the work room floor, be-cause you had had a discussion with Mr. Nicholsthat concerned excessive talking on the previousday. You used loud, abusive, and profane language.When I asked you to refrain from using such lan-guage in our conversation, you stated, "I will useany language that I damn well please." At this pointI terminated the meeting and asked you and Mr.Woods to return to your work assignment. You andMr. Woods did not comply with my request andkept making attempts to interrogate Mr. Nicholsand myself. I had to give you and Mr. Woods threedirect orders to return to your work assignmentbefore you would do o.2. Insubordination: Specifically on 2-2-79 at08:30 you came into my office carrying an attachecase. You walked thru my office into the outeroffice and returned. As you were leaving I asked ifI can help you and you replied, pointing a finger inmy face, "who appointed you helper around here?"I stated that maybe you should return to your workassignment and you told me "shut up and get backinto your office." I asked you to remove yourfinger from my face and to not talk to me in thatmanner. You asked me what I was going to doabout it and I stated that I would give you a letterof warning. You said "good, let's get it on."Also on February 3, Nichols gave a warning letter,dated February 2 and signed by Love, to Jack Woods.The letter stated the following reason for the warning:Insubordination: Specifically on 2-7-79 you andFull-time Clerk R. P. O'Harrow ...requested thruyour immediate Supervisor R. L. Nichols a meetingbetween the four of us. At 05:05 this requestedmeeting was held. At that time Mr. O'Harrow's lan-guage was loud, abusive, and profane. I terminatedthe meeting and asked you and Mr. O'Harrow toreturn to your work assignment. You and Mr.O'Harrow did not comply with my request andkept making attempts to interrogate Mr. Nicholsand myself. I had to give you and Mr. O'Harrowthree direct orders to return to your work assign-ment before you would do so.2. ConclusionsParagraph 6(a) of the complaint alleges that Respond-ent violated Section 8(a)(1) of the Act when Love alleg-edly instructed Nichols to put O'Harrow and Woodsback to work, to watch them, and to write them up ifnecessary. O'Harrow and Woods attributed this state-ment to Love during the 5.30 a.m. meeting in the Her-ring Station conference room on February 2. Both Ni-chols and Love specifically denied that Love made sucha statement. I credit their denials. Neither O'Harrow norWoods impressed me as forthright or truthful witnesses 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDand both appeared vindictive toward Respondent be-cause of the procedural changes which were institutedby Monreal. Also, on some points, they specifically con-tradicted each other and, on others, they could not cor-roborate each other. Moreover, I found incredibleO'Harrow's assertion that he did not know to what Lovewas referring during their later conversation of thatmorning when Love accused O'Harrow of shaking hisfinger at Love and speaking in an insubordinate manner.This is especially compelling, for O'Harrow neitherdenied Love's accusation at the time nor demanded anexplanation as to what Love was talking about. Finally,in contrast to O'Harrow and Woods, Love and Nicholsappeared to be honest and candid witnesses and general-ly corroborated each other where necessary. According-ly, I credit the testimony of Love and Nichols regardingthis conversation and shall recommend that paragraph6(a) of the complaint be dismissed.As to paragraph 6(b) of the complaint, inasmuch asLove admitted that, during his 8:30 a.m. conversationwith O'Harrow on February 2, he threatened O'Harrowwith a warning letter, the determination as to whethersaid statement was violative cf Section 8(a)(l) of the Actdepends upon an analysis of the surrounding circum-stances. In this regard, for the aforementioned reasonsand inasmuch as his testimony was corroborated byother witnesses, I credit Love as to this conversation andspecifically discredit the testimony of O'Harrow. Thus, Ibelieve that Love uttered his threat to O'Harrow onlyafter the latter shook his finger in Love's face and or-dered Love to "get your ass back in your office and getback there now" and after O'Harrow sarcastically de-manded to know what Love could do about O'Harrowspeaking in that manner. Further, while O'Harrow maywell have been searching for Nichols to ask permissionto investigate a grievance when he entered Love's office,O'Harrow clearly was not engaged in protected activitieswhen he spoke to Love in the above-described insubordi-nate manner. Moreover, there is no credible evidencethat Love uttered his threat in response to any protectedconcerted activities in which O'Harrow may have beenengaged. Rather, I believe that Love was responding towhat he perceived as insubordination by an employee."The right of an employer to maintain order and to insiston a respectful attitude by his employees toward theirsupervisor is an important one." Court Square Press, Inc.,235 NLRB 106, 109 (1978). Accordingly, I shall recom-mend that paragraph 6(b) of the complaint be dismissed.With respect to paragraphs 6(c), 7, and 8 of the com-plaint, Respondent admits that warning notices, datedFebruary 2 and signed by John Love, were issued to em-ployees O'Harrow and Woods but denies that said warn-ing notices were issued in response to their attempts toprocess a grievance. Analysis of the two warning lettersreveals that one of the reasons for the warning letter toO'Harrow and the sole reason for the warning letter toWood was their conduct during the meeting with Loveand Nichols at 5:30 a.m. in the Herring Station confer-ence room on February 2. In particular, the letters assertthat O'Harrow used "loud, abusive, and profane lan-guage," and that neither O'Harrow nor Woods compliedwith Love's request to return to their respective workassignments. In describing this meeting, counsel for theGeneral Counsel contends that "O'Harrow and Woodswere attempting to process a grievance," over supervi-sors speaking to them regarding talking when workingwhile supervisors were permitted to interrupt the workof other unit employees during worktime and engage innonofficial business. If, in fact, O'Harrow and Woodswere engaged in the processing of a grievance, theBoard has traditionally held that while employees are en-gaged in collective bargaining, including the presentationof grievances, they are essentially insulated from disci-pline for statements made to management representativeswhich, if made in another context, would constitute in-subordination. Ryder Truck Lines, Inc., 239 NLRB 1009,1010 (1978). Moreover, "the lack of... diplomacy doesnot render conduct unprotected. Any attempt to dictatethe exact language to be used in a collective-bargainingatmosphere can only have the affect of stifling that bar-gaining." Hawaiian Hauling Service, Ltd., 219 NLRB 765,766 (1975).Respondent's defense that O'Harrow and Woods actedin an insubordinate manner during the 5:30 a.m. meetingrests upon three bases. First, Respondent argues thatO'Harrow and Woods were not engaged in protected ac-tivity and, more specifically, that the meeting was notfor the purpose of adjusting a grievance. In support ofthis argument, Respondent asserts that neither O'Harrownor Woods announced to Nichols that they wished tohold a grievance meeting, that the proper parties for thefirst step of the grievance procedure were not present,that no grievance was ever filed over the incident, andthat the purpose of the meeting was solely to "dressdown" Love. While Respondent may be accurate thatthe technical procedures of the contractual grievanceprocedure were not followed, I nevertheless believe thatthe parties were involved in grievance adjusting duringthis meeting. Thus, Love admitted that, prior to themeeting, Nichols told him that the purpose of the meet-ing was that, "[O'Harrow and Woods] think that we caniron out some of the problems we have been havingaround here if we get together and have a little discus-sion." Moreover, even if the technical procedures of thegrievance and arbitration machinery were not followed,"the informal resolution of latent grievances is a recog-nized, and indeed, essential component of ...[a] griev-ance procedure. Without such informal resolutions, thereis a risk of destroying the effectiveness of that procedureby weighing it down with formalized grievances." RyderTruck Lines, Inc., supra at 1011. Also, both Love and Ni-chols admitted that the main subject of the meeting wasthe complaint by O'Harrow and Woods of unequal treat-ment-clearly, I believe, a grievable subject. Finally, Ibelieve that employees must be assured of being treatedas equals as much in informal meetings as informal onesand that they must be confident of being able to speaktheir minds without fear of discipline. If such fear exists,I believe that effective and, indeed, meaningful collec-tive-bargaining can never occur.Respondent next argues that, even if the 5:30 a.m.meeting constituted protected activity, O'Harrow andWoods engaged in such "opprobrious conduct" so as to UNITED STATES POSTAL SERVICE259lose the protection of Section 7 of the Act. While theBoard did recognize in Hawaiian Hauling, supra, that ifan employee engages in opprobrious conduct during col-lective bargaining he may lose the protection of the Act,it has never really defined the term "opprobrious." How-ever, in a recent decision, the Board held that it wouldexamine four factors in determining whether an employ-ee's conduct at a grievance meeting would result in theloss of the protection of the Act. Atlantic Steel Company,245 NLRB No. 107 (1979). These factors include the lo-cation of the meeting, the subject matter of the meeting,the nature of the conduct, and whether any employerunfair labor practices may have provoked the outburstby the employee. Herein, while there is no evidence thatRespondent committed any unfair labor practices whichwould have provoked the conduct of O'Harrow andWoods, their actions can hardly be classified as "extremebehavior." Sea-Land Service, Inc., 240 NLRB 1146 (1979)(dissent of Member Penello). Thus, Nichols admitted thatthe only curse word used by O'Harrow was "bullshit-ting" and that neither O'Harrow nor Woods was shout-ing but rather merely "talking loud." Further, accordingto Nichols, the word "bullshitting" was uttered byO'Harrow during a question about what Love was talk-ing to employees McClausky and Edborg that morning-"well, was it official business or were you just bullshit-ting with them?" Furthermore, the location of the meet-ing was the conference room which, I believe, was cus-tomarily used for grievance discussions, and I have pre-viously held that the meetinq did, indeed, involve the in-formal adjusting of a matter which was perceived byO'Harrow and Woods as an employee grievance. Ac-cordingly, while the conduct of O'Harrow and Woodsmay have been reprehensible to Love, it cannot be classi-fied as "opprobrious" or "extreme" so as to deny O'Har-row and Woods the protection of Section 7 of the Act.Sea-Land Service, Inc., supra; Ryder Truck Lines, Inc.,supra; Thor Power Tool Company, 148 NLRB 1379 (1964).Finally, Respondent asserts that O'Harrow and Woodscontinued to argue with Love after the meeting had beenterminated and that employees do not have the right tokeep a supervisor captive to a barrage of "indiscriminaterhetoric" after a grievance meeting has ended. In sup-port, Respondent cites United States Postal Service, 242NLRB No. 39 (1978). Contrary to Respondent, I findthat decision by the Board to be inapposite as it involvedallegedly unlawful discipline for the act of filing a griev-ance, while the instant case involves discipline for con-duct engaged in by union representatives during the proc-essing of a grievance. Furthermore, Respondent hasseemingly bifurcated the conduct of O'Harrow andWoods, finding protected that which cccurred prior toLove's announcement and unprotected that which oc-curred thereafter. Such an argument, however, wouldenable an employer, by its own whim, to define thenature of protected activity, and I believe that such anargument is repugnant to the policies of the Act. More-over, and contrary to the contention of Respondent, Ibelieve that the entire conduct of O'Harrow and Woodsduring the 5:30 a.m. meeting was within the res gestae ofthe grievance meeting. Atlantic Steel Company, supra.Accordingly, I believe that the portion of the February 3warning notice to O'Harrow which defines as insubordi-nation O'Harrow's conduct during the 5:30 a.m. meetingis violative of Section 8(a)(l) and (3) of the Act. Like-wise, I believe that the February 3 warning notice toWoods which cites Woods' conduct during the 5:30 a.m.meeting as insubordinate is also violative of Section8(a)(l) and (3) of the Act. Ryder Truck Lines, Inc., supra;Hawaiian Hauling Service, Ltd. supra.B. The Alleged "Direct Dealing"1. FactsAccording to the testimony of employee Louis C.Loe, a mail clerk at the Herring Station, and Hubert D.Sanders, a relief supervisor, Loe approached Sanders atapproximately 10:30 a.m. on March 22 and requestedpermission to speak to O'Harrow. Sanders gave his per-mission and, thereafter, Loe and O'Harrow met in theconference room in the rear of the facility. A few min-utes later, as O'Harrow and Loe were just beginningtheir meeting, Sanders entered the conference room andannounced that he had overlooked some procedural mat-ters. He turned to Loe and asked him for the nature ofthe meeting and how long Loe believed the meetingwould last. Loe responded that he had a medical prob-lem but that he did not know how long the meeting withO'Harrow would last. Thereupon, Sanders turned toO'Harrow and asked the same question. O'Harrow re-plied that he did not know and told Sanders that, unlessthe latter wished to discuss the grievance, he must leavethe room. At that point, an argument ensued betweenO'Harrow and Sanders regarding the right of the latterto inquire into the nature of the grievance and the esti-mated time that it would take to investigate it. Finally,O'Harrow stated to Loe that he was going to terminatethe grievance discussion because Sanders was interferingwith the process. Thereupon, O'Harrow picked up hisbrief case and left the conference room. Sanders and Loealso left the room but continued their discussion outside.Sanders told Loe that he did not want to do anythingwhich would interfere with Loe calling a doctor but thathe should not permit a procedural dispute between theLocal and management to interfere with his right topresent a grievance. According to Sanders, Loe repliedthat he felt any sick leave discussions were questioninghis integrity and stated, "I have tried it your way, nowI'm going to try it theirs." The meeting essentially endedat that point.Approximately 5 or 6 days later, Loe was on his wayto the timeclock to punch out at the end of the daywhen he met Sanders. According to Loe, Sanders initiat-ed the discussion, stating, "Louie, I know you have ahealth problem. I haven't seen your grievance and until Ihave seen your grievance, I can't rule on it." Loe repliedthat he would have to talk to O'Harrow. Sanders re-sponded, "You don't need Pat ...or anyone else torepresent you in a grievance. You can come to me, wecan discuss it, and chances are we can work somethingout." According to Loe, he responded that he wouldhave to see O'Harrow and walked away. For the mostpart, Sanders' version of the conversation corroborates 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat of Loe. Thus, according to Sanders, he began theconversation by asking Loe if he had filed a grievance.Loe responded that he had not and, according to Sand-ers, he replied, "You know, until you discuss this withyour supervisor, until he knows what the problem is,there is nothing in the world that he can do for you. Youcan sit down and talk to your supervisor about it. Youdon't have to have the Union at step one to discuss agrievance, you can sit down and talk to your supervisorand maybe you can work it out ...." Sanders testifiedthat Loe ended this conversation the identical way heended their earlier meeting, stating, "I have tried it yourway, now I'm going to try it theirs."2. ConclusionsCounsel for the General Counsel, without supplyingany case support, argument, or rationale, asserts thatSanders' conduct constituted direct dealing with bargain-ing unit employees in violation of Section 8(a)(1) and (5)of the Act. Respondent does not dispute that Sanders in-vited Loe to discuss a grievance but contends that Sand-ers' invitation was merely a restatement of the collective-bargaining agreement. Respondent further argues that,even if Sanders attempted to individually bargain withLoe, such should not be deemed unlawful inasmuch as ithad a negligible impact on the Local's ability to act asthe bargaining representative for Loe. As noted above,step one of the contractual grievance and arbitration pro-cedure contemplates a meeting between the grievant andhis immediate supervisor, and "the employee, if he or sheso desires may be accompanied and represented by theemployee's steward or a Union representative." Thus,the contract makes permissible, but not mandatory, thatan employee be accompanied by a union representative.Moreover, analysis of the testimony of both Loe andSanders leads to the inescapable conclusion that Sanderswas, in fact, merely setting forth for Loe what the con-tract provides-that, at the initial stage of the grievanceprocedure, Loe would have to meet with Sanders andthat, if he so chose, Loe did not need a union representa-tive present when he spoke to Sanders.7 Furthermore,there is no evidence that Sanders pursued the matterwith Loe or coerced Loe into discussing the merits ofthe grievance, that Sanders' actions in any way hinderedLoe in filing a grievance over his problem, or that eitherLoe or the Local, on behalf of Loe, ever attempted tofile a formal grievance over Loe's problem. Accordingly,I do not believe that, by a preponderance of the evi-dence, General Counsel has established that Respondentviolated Section 8(a)(1) and (5) of the Act by dealing di-rectly with bargaining unit employees. Accordingly, Ishall recommend that paragraph 13 of the complaint bedismissed.I Clearly, by the wording of the grievance-arbitration provision of theexisting collective-bargaining agreement, the Union has expressly waivedany mandatory right to be present during first-step grievance meetings.Such a waiver has been sanctioned by the Board and the courts. The DowChemical Company, 215 NLRB 910 (1974), reversed on other groundsUnited Steel Workers ofAmerica, AFL-CIO v L.R.B., 536 F 2d 551) (3dCir. 1976).CONCI.USIONS OF LAW1. The National Labor Relations Board has jurisdictionover this matter by virtue of Section 1209 of the PostalReorganizational Act.2. The Union and the Local are labor organizationswithin the meaning of Section 2(5) of the Act.3. By issuing a warning notice, which is partially basedon his conduct during the presentation of a grievance, toemployee R. P. O'Harrow, Respondent violated Section8(a)(1) and (3) of the Act.4. By issuing a warning notice, which is solely basedupon his conduct during the presentation of a grievance,to employee Jack F. Woods, Respondent violated Sec-tion 8(a)(1) and (3) of the Act.5. These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.6. Respondent did not violate Section 8(a)(l) and (5)of the Act by dealing directly with its employees.7. Respondent did not violate Section 8(a)(1) of theAct by threatening its employees with the imposition ofany disciplinary action or by threatening to write themup because of their union membership, activities, and de-sires.REMEDYHaving found that Respondent engaged in unfair laborpractices, I shall recommend that it be ordered to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent unlawfully issued a letterof warning to employee Jack F. Woods, I shall recom-mend that it be required to revoke and expunge from itsrecords all copies of said letter and take no action againstWoods based, in whole or in part, on that warning letter.Having also found that Respondent unlawfully issued aletter of warning to employee R. P. O'Harrow based, inpart, on his conduct during the presentation of a griev-ance, I shall recommend that it be required to revokeand expunge from its records those portions of all copiesof said letter which refer to O'Harrow's conduct duringthe 5:30 a.m. meeting on February 2 at the Herring Sta-tion and take no action against O'Harrow based, inwhole or in part, upon that portion of the letter of warn-ing which refers to O'Harrow's participation in saidmeeting. Upon the basis of the entire record, the findings offact, and the conclusions of law and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:I have previously concluded herein that O'Harrow was acting in aninsubordinate manner when he confronted I.ove in the latter's office at8 30 a.m on February 2. Accordingly. I concluded that Love's threat tofile charges based on that incident was inot unlawful Thus, insofar as theFebruary 3 warning notice refers to that incident. I find it to be lawful.Moreover. inasmuch as he two incidents appear to be separate and unre-lated and as the later confrontation appears to be separate grounds forinsubordination, I shall not order that the entire letter be revoked and ex-punged from Respondent's records UNITED STATES POSTAL SERVICE261ORDER9The Respondent, United States Postal Service, SanAngelo, Texas, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Issuing letters of reprimands to or threatening todischarge or discipline employees because of their pro-tected participation in grievance meetings.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Revoke and expunge from its records the letter ofwarning issued to Jack F. Woods on February 3, 1979,and take no action against him based, in whole or inpart, on that reprimand.(b) Revoke and expunge from its records those por-tions of the letter of warning issued to R. P. O'Harrowon February 3, 1979, which refer to his participation in a5:30 a.m. meeting on February 2 at the Herring Stationand take no action against him based, in whole or inpart, on that portion of the letter of warning.(c) Post at its San Angelo, Texas, facilities copies ofthe attached notice marked "Appendix."'0Copies of saidnotice, on forms provided by the Regional Director forRegion 16, after being duly signed by Respondent's au-thorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(d) Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaintshould be dismissed insofar as it alleges that Respondentviolated Section 8(a)(l) and (5) of the Act by direct deal-ing with its employees and that Respondent violated Sec-tion 8(a)(1) of the Act by threatening to discipline em-ployees or to write up employees because of their unionmembership, activities, and desires.9 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.o1 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo engage in activities together for the pur-pose of collective bargaining or other mutual aidor protectionTo refrain from the exercise of any or all suchactivities.WE WILL NOT issue letters of reprimand to ouremployees or threaten them with discharge or disci-pline because of their protected participation ofgrievance meetings.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed to them in theAct.WE WILL revoke and expunge from our recordsall copies of the letter of warning issued to Jack F.Woods on February 3, 1979, and WE WILL take noaction against Jack F. Woods based, in whole or inpart, on that letter of warning.WE WILL revoke and expunge from our recordsthose portions of all copies of the letter of repri-mand issued to R. P. O'Harrow on February 3,1979, which refer to his participation in a grievancemeeting and WE WILL take no action based, inwhole or in part, on that portion of said letter ofwarning.UNITED STATES POSTAL SERVICE